DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (2017/0153625) in view of Sakakibara et al. (2017/0031335) further in view of Smith (2004/0128067).

With respect to claim 1, Yamamoto et al. teaches an abnormality sign notifying system for notifying an abnormality sign that is a sign of an abnormality occurrence in a device (1a-c), the abnormality sign notifying system comprising: a processor (5) configured to acquire (via 51) operation state data indicating a time-series operation state [0038] related to a plurality of the devices (1a-c); store (via 56) a plurality of pieces of abnormality data (i.e. data insofar as how the storage unit is capable of determining if the data stored is abnormal) corresponding to the operation state data [0040] of at least one device (one of 1a-c), among the plurality of devices (1a-c), in which an abnormality (predicted failure [0041]) occurred in the past (i.e. data collected in during a pervious sensing operation), based on usage mode information (collected from an operation command) indicating a usage mode (i.e. an operation) of the device; select target abnormality data (via 52) by narrowing down the stored plurality of pieces of abnormality data (via a comparison step) to one or more pieces of the abnormality data (i.e. data that indicates a predicted failure such that the robot with the predicted fail is notified as such) based on the usage mode information (i.e. operation command related to speed or force during operation) of a target device (1a-c), of which the abnormality sign is to be notified (via 54, which notifies a robot to reduce operation), among the plurality of devices (1a-c); and notify (via 54) the abnormality sign (predicated failure and corresponding reduced operation control command) related to the target device (i.e. the robot with the predicted failure).

Sakakibara et al. teaches a similar system that includes association past abnormalities (abnormalities with data related to current) with environmental information acquired by measuring an environment (for example ambient temperature [0101] in which a device (manufacturing machine) is used and usage mode information (i.e. operation if formation, Fig. 6a-c) indicating a usage mode of the device (i.e. manufacturing device).
It would have been obvious to one of ordinary skill in the before the effective filing of the instant invention to modify Yamamoto et al. to include the ambient temperature and operation usage association control logic as taught by Sakakibara et al. because Sakakibara et al. teaches such a modification provides a more efficient, error-free control of manufacturing within a plurality of manufacturing machines [0011].
Yamamoto et al. as modified remains silent regarding set a timing for notifying the abnormality sign based on the selected target abnormality data and the operation state data corresponding to the selected target abnormality data of the target device and notifying at the timing set by the processor.
	Smith teaches a similar system which sets (Fig. 7) a timing (i.e. a day of the week and time of day) for notifying abnormality sign (i.e. an onset of failure) based on selected target abnormality data (i.e. data collected during use of a device) and the operation state data 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify Yamamoto et al. to include the timing setting unit as taught by Smith because such a modification improves the notification information by including information regarding the time for the notification to be sent within respect to dynamic thresholds [0016], thereby improving the robot system of Yamamoto by sending notifications at specific times prior to a complete failure of a monitored robot.
	With respect to claim 8, the recited method steps are performed during the operation of the rejected structure of claim 1.
	With respect to claim 9, Yamamoto et al. as modified by Sakakibara et al. and Smith teaches a non-transitory computer medium storing a program that causes a computer (Fig. 3 as modified by Sakakibara and Smith) to execute an abnormality sign notifying method for notifying an abnormality sign that is a sign of an abnormality occurrence in a device, as the recited method steps are performed during the operation of the rejected structure of claim 1. 

	With respect to claim 2, Yamamoto et al. teaches the abnormality sign notifying system wherein the modified processor is further configured to set (as taught by Smith) a threshold [0004] related to the operation state data (i.e. the data compared against the threshold) based on a correlation between the selected target abnormality data (i.e. data collected in Yamamoto) and the operation state data (data collected during use) of the target device (1a-c), and notify (via 54) the abnormality sign (predicted failure) when the operation state data of the target device exceeds the threshold (as modified by Smith and a reduce operation is needed).

	With respect to claim 3, Yamamoto et al. teaches the abnormality sign notifying system wherein the processor is further configured to determine at least one piece of the abnormality data (event to consider, s704) for setting the threshold based on a correlation between a plurality of pieces of the operation state data of the target device (1a-c) and a plurality of pieces of the selected target abnormality data and set, as the threshold, a value (based on data greater than the threshold) of the determined abnormality data a predetermined period (day or time of day) before a time when an abnormality has occurred [0035].

	With respect to claim 4, Yamamoto et al. teaches the abnormality sign notifying system wherein the processor (as modified) is further configured to associate (via 55 and the comparison) an abnormality mode (i.e. failure) with each of the plurality of pieces of the abnormality data (as collected and stored), and determine the abnormality mode (during the predicted future events, S714, Fig. 7 of Smith) that is predicted to occur in the target device (1a-c) based on the correlation between the operation state data of the target device (1a-c) and the selected target abnormality data (as collected).

	With respect to claim 5, Yamamoto et al. teaches the abnormality sign notifying system wherein the plurality of device (1a-c) operate in each of a plurality of processing processes (as each device is a robot used for welding) in a factory [0004] including the plurality of processing processes (welding processes), and based on a model of a first device (1a) used in a first process (welding) being the same as a model of a second device used in a second process (i.e. a second welding process) among the plurality of processing processes (welding processes), and an .

Allowable Subject Matter
Claims 6 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6, the prior art does not teach or render obvious the claimed combination, in particular obtain a number of brake operations of a first device performing a first process, among the plurality of processes; and obtain a number of brake operations of a second device performing a second process, among the plurality of processes, wherein the number of brake operations of the second device in the second process is greater than the number of brake operations of the first device in the first process, and in a case where models of the first device used in the first process and the second device used in the second process are the same, and an abnormality mode occurring in the first and second devices are the same in the first process and the second process, the processor is further configured to, based on the number of brake 

With respect to claim 7, the prior art does not teach or render obvious the claimed combination, in particular obtain a number of reciprocating operations of a first device performing a first process, among the plurality of processes; and obtain a number of reciprocating operations of a second device performing a second process, among the plurality of processes, wherein the number of reciprocating operations of the second device in the second process is greater than the number of reciprocating operations of the first device in the first process, and in a case where models of the first device used in the first process and the second device used in the second process are the same, and an abnormality mode occurring in the first and second devices are the same in the first process and the second process, the processor is further configured to, based on the number of reciprocating operations of the device in the second process being greater than the number of reciprocating operations of the device in the first process, notify of an abnormality sign related to the second device used in the second process at a timing earlier than a timing at which an abnormality sign related to the first device used in the first process is notified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853